UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2404



GEORGE W. AMSTERDAM,

                                              Plaintiff - Appellant,

          versus


NORRELL SERVICES, INCORPORATED; MCI TELECOM-
MUNICATIONS CORPORATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-97-42-A)


Submitted:   January 6, 1998              Decided:   January 27, 1998


Before WILKINS, HAMILTON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George W. Amsterdam, Appellant Pro Se. William Lewis Stauffer,
Jr., STAUFFER, MANNIX, ROMMEL, DECKER & DULANEY, L.L.C., McLean,
Virginia; Peter John Petesch, FORD & HARRISON, L.L.P., Washington,
D.C.; Lori Vaughn Ebersohl, SHAW, PITTMAN, POTTS & TROWBRIDGE,
Washington, D.C.; Harvey D. Rumeld, MCI COMMUNICATIONS CORPORATION,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to Defendants in this employment discrimination action. We

have reviewed the record and the district court's order and find no

reversible error. With regard to Appellant's claim that he was sub-

jected to discriminatory working conditions because of his race, we
find that Appellant failed to produce evidence that Defendants'

legitimate, non-discriminatory reasons for Appellant's work assign-

ment were pretextual.   See Texas Dep’t of Community Affairs v.
Burdine, 450 U.S. 248, 252-53 (1981).   Likewise, we find the dis-

trict court's denial of relief on Appellant's failure to hire claim

proper because Appellant did not demonstrate that Defendants'

legitimate, non-discriminatory reason for failing to hire him was
a pretext for racial discrimination.    Id.

     Accordingly, we affirm the district court's order. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2